DETAILED ACTION
This office action is response to 11/05/2021. Claims 1-2 and 4-8 are amended. Claim 3 cancelled. Claims 1-2 and 4-8 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 4-6 in Remarks, filed 11/05/2021, with respect to claims 1-2 and 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fastert (US 2014/0097944 A1)  in view of Vanfleteren (US 2012/0051005 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. Corrected PTOL-Issue classification per Printer Qyery dated on 01/20/22.
Allowable Subject Matter
3.       Claims 1-2 and 4-8 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5-7, the prior art of record, specifically Fastert (US 2014/0097944 A1)  teaches a apparatus for tagging, the apparatus comprising: a flexible substrate; a flexible device disposed on the flexible substrate, the flexible device comprising: a stretchable coil formed from a conductive material and comprising at least one corrugated portion; and an integrated circuit component disposed proximate to and in electrical communication with the stretchable coil, integrated circuit component comprising flexible encapsulant encapsulating the flexible device (Fig. 1, flexile device 102, Abstract, system includes a flexible substrate, para 94, conductive coil 108 can be 
Prior art of record, Vanfleteren (US 2012/0051005 A1) teaches a stretchable electronic device comprising: a first stretchable interconnection electrically connecting two electronic components of the device, the stretchable interconnection comprising: a first electrically conductive channel having a predetermined first geometry by which the channel is stretchable up to a given elastic limit, and a first flexible supporting layer configured to support first electrically conductive channel and having a predetermined second geometry by which first supporting layer is stretchable, wherein predetermined second geometry of the first flexible supporting layer has a first predetermined deviation from the predetermined first geometry of the first electrically conductive channel (Fig. 7, paragraph 0019, first flexible supporting layer made wider than second electrically conductive channel, paragraph 0134, FIG. 13(b), circular vias with different diameters (from 95 micrometer to 230 micrometer) were provided, meanders with different track widths provided, as in FIG. 13(c), para 15, double level stretchable interconnection comprises a first conductor layer and a second conductor layer).
However, the prior arts of record fail to teach, make obvious, or suggest, a radio frequency identification tag comprising: a flexible stretchable substrate; and an antenna comprising an electrical conductor disposed on the substrate and centered on an axis along a length of the antenna, such that for a plurality of spaced apart first and second locations along the axis; the axis has a smaller radius of curvature at each first location than at each second location, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2 and 4-8 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689